Opinion issued September 30, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00694-CV
                           ———————————
       IN RE MOISES GARCIA AND ESTEPHANIE REYES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On September 28, 2022, relators Moises Garcia and Estephanie Reyes filed a

petition for writ of mandamus challenging (1) the trial court’s April 5, 2021 order

denying their motion to compel the deposition of a corporate representative of real

party in interest Allstate Fire and Casualty Company and (2) the trial court’s May
23, 2022 order denying their request for rehearing of the April 5, 2021 order.1

Relators ask this Court to stay the trial set to begin on October 6, 2022.

      We deny the petition. See TEX. R. APP. P. 52.8. Any pending motions are

dismissed as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




1
      The underlying case is Moises Garcia and Estephanie Reyes v. Allstate Fire and
      Casualty Insurance Company and Mark Whiteman, cause number 2018-49775,
      pending in the 61st District Court of Harris County, Texas, the Honorable
      Fredericka Phillips presiding.
                                          2